7 N.Y.3d 735 (2006)
In the Matter of FREDERICK FRANKLIN, Respondent,
v.
TARA CHRISTIE MINER, as Records Access Officer, New York County District Attorney's Office, Respondent.
ASSOCIATION OF SURROGATE'S AND SUPREME COURT REPORTERS WITHIN THE CITY OF NEW YORK, Intervenor-Appellant.
Court of Appeals of New York.
Submitted March 6, 2006.
Decided June 8, 2006.
Motion for leave to appeal denied. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see Matter of Marchant v Mead-Morrison Mfg. Co., 252 NY 284, 297-298 [1929, Cardozo, Ch.J.]).